Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-66
             Lower Tribunal Nos. 19-16549CC and 19-291AP
                          ________________


                        F.Y.E.S. Holdings, Inc.,
                                  Appellant,

                                     vs.

          House Golden Rule, LLC and Paul Quevedo,
                                 Appellees.



     An Appeal from a non-final order from the County Court for Miami-
Dade County, Christina Marie DiRaimondo, Judge.

     Navarro │ McKown and Luis F. Navarro, for appellant.

     Diaz, Reus & Targ, LLP, Michael Diaz, Jr., George Diaz, Roland Potts,
and Ta'Ronce Stowes, for appellee House Golden Rule, LLC.


Before FERNANDEZ, HENDON, and BOKOR, JJ.

     FERNANDEZ, J.
      F.Y.E.S. Holdings, Inc. (“FYES”) appeals a county court order denying

FYES’s verified motion to intervene and for additional relief. Because the

county court abused its discretion denying intervention, we reverse the order

and remand the case to the county court for further proceedings.

      On April 18, 2019, non-party Jelnaz Capital, Inc. (“Jelnaz”) executed a

quit-claim deed conveying its interest in the subject property located at

10015 N.W. 46th Street, Unit 203-4, Doral, Florida 33178 to FYES. This quit-

claim deed was recorded on April 22, 2019 in OR Book 31411, Page 2463-

2464 of Miami-Dade County Public Records.

      FYES claims that on April 30, 2019, Eddy Salloum, allegedly on behalf

of Jelnaz, attempted to fraudulently transfer title to the subject property to

plaintiff/appellee, House Golden Rule, LLC (“HGR”). FYES contends that

because it believed the property had already been conveyed to FYES, the

conveyance from Salloum to HGR was void.

      Thereafter, on May 10, 2019, HGR filed a quiet title action in Miami-

Dade Circuit Court against FYES and its principal, Jerry Collado, regarding

the subject property (circuit court case number 2019-14237-CA-10). Its

Amended Complaint was filed on July 19, 2019, adding an individual, Aldofo

Leon Varon, as a defendant.




                                      2
     HGR then claimed that defendant, Paul Quevedo (“Quevedo”), failed

to pay the rent due for June 15, 2019 in the amount of $1,950.00 on the

subject condominium unit. On June 19, 2019, Quevedo filed a letter with the

Clerk of the Court stating he did not know who to pay the rent to, as the

property had an open case number (case number 2019-014237 CA 01) in

the circuit court. He requested that the clerk accept the payment of rent for

June 15 to July 15, 2019. Quevedo attached a copy of his lease with one

Qara Enterprises, Inc., as well as an addendum to the contract evidencing a

transfer of ownership from Qara to Jelnaz.

     On June 28, 2019, a written demand for payment giving Quevedo

three-day notice pursuant to section 83.56(3), Florida Statutes (2019), was

personally served on Quevedo, as well as emailed to him, by HGR. On July

15, 2019, HGR filed an eviction action in county court against Quevedo

regarding the same subject condominium unit.

     On July 22, 2019, Quevedo filed his Notice of Depositing Rent into the

Court Registry. That same day, Quevedo filed a motion to dismiss complaint

and motion for attorney’s fees.

     On August 26, 2019, HGR filed a Motion for Final Judgment of Eviction.

The next day, Quevedo filed his Reply in Opposition to Plaintiff’s Motion for

Final Judgment of Eviction. In that reply, Quevedo argued that HGR was not



                                     3
the legal owner of the subject property, as the attached exhibits

demonstrated. He further argued that HGR was attempting to get a final

judgment in the eviction action and a writ of possession judgment from the

county court so that it could use it in the circuit court quiet title action and

gain possession of the property in this matter.

      FYES then filed a Verified Emergency Motion to Intervene and for

Additional Relief on August 27, 2019. FYES believed HGR had no ownership

interest in the property, HGR was not entitled to any rent money from

Quevedo, and HGR did not have standing in the eviction against Quevedo.

      On October 9, 2019, HGR and Quevedo entered into an Agreed

Stipulation of Dismissal. Also, on October 9, 2019, FYES filed its Objection

to and Alternatively, Motion to Set Aside Stipulation for Dismissal. FYES

claimed that the stipulation for dismissal was an attempt by HGR to cover up

the fact that the complaint for eviction was a fallacy. FYES alleged that after

receipt of process, Quevedo filed a motion to dismiss asserting that FYES

was the legal owner of the property. FYES contended that HGR filed a

motion for final judgment of eviction seeking a default judgment of eviction

against Quevedo for failure to pay rents into the court registry as required by

section 83.60(2). FYES then alleged that, in response, FYES filed its reply

asserting that HGR is not the legal owner of the property and thus had no



                                       4
standing to seek a judgment of eviction and that Quevedo had since

relinquished the property. When FYES became aware of the instant action,

it moved to intervene. On October 10, 2019, the trial court entered its Agreed

Order of Dismissal dismissing HGR’s complaint against Quevedo with

prejudice.

      On October 15, 2019, the trial court granted FYES’s motion to set aside

the agreed stipulation for dismissal and entered its Order Vacating Agreed

Order of Dismissal. That same day, the county court denied FYES’s motion

to intervene and for additional relief as moot. The trial court stated in its

order that the issue was moot because the matter had been voluntarily

dismissed by HGR and Quevedo on October 10, 2019; that even if not moot,

intervention was not appropriate because FYES was bound by the stipulation

of dismissal; that the record was void of a section 83.56(3) three-day notice

from FYES; and that “FYES Holdings cannot selectively decide to, on the

one hand, take House Golden Rule’s three-day notice of eviction as its own,

and on the other hand ignore House Golden Rule’s Agreed Stipulation of

Dismissal with Quevedo.” FYES then appealed.

      FYES argues that its motion to intervene is not moot because the trial

court entered an order setting aside the joint stipulation for settlement. FYES

further contends that the trial court erred in denying its motion to intervene



                                      5
because the rule governing intervention does not require the court to

consider the ultimate outcome of the case. We agree.

      An order denying a motion to intervene is final as to the movant and

appealable by the movant. Adhin v. First Horizon Home Loans, 44 So. 3d

1245, 1249 (Fla. 5th DCA 2010). Appellate courts review an order denying

a motion to intervene under an abuse of discretion standard. De Sousa v. JP

Morgan Chase, N.A., 170 So. 3d 928, 929 (Fla. 4th DCA 2015). “If, however,

reasonable people could differ as to the propriety of the action taken by the

trial court, then it cannot be said that the court abused its discretion.” Seven

Hills, Inc. v. Bentley, 848 So. 2d 345, 352 (Fla. 1st DCA 2003).

      First, FYES’s motion to intervene is not moot because the county court

entered an order setting aside HGR and Quevedo’s joint stipulation for

settlement. HGR argues that FYES “invited error” in seeking intervention in

the proceedings below. There is no support for HGR’s argument. As the

record indicates, on October 10, 2019, HGR and Quevedo entered into an

Agreed Stipulation to dismiss the eviction action. The record also indicates

that the county court set aside this stipulation on October 15, 2019. Thus,

the eviction action is still active. Accordingly, FYES’s motion to intervene is

not moot, as there is still an action pending before the county court in which

FYES may intervene.



                                       6
      Additionally, in its order on appeal, the county court ruled that even if

the motion was not moot, the motion would still have been denied because

“[a]n intervenor is bound by the record made at the time he intervenes and

must take the suit as he finds it. See State Tr. Realty, LLC v. Deutsche Bank

Nat. Tr. Co. Americas, 207 So. 3d 923, 926 (Fla. 4th DCA 2016).” The trial

court was correct that the law in Florida is that an intervenor takes the record

as the intervenor finds it, and FYES has conceded this point. But in this case,

the record indicates that the county court set aside the stipulation of

dismissal, so in effect, the case has not been dismissed. Furthermore, the

record indicates that a three-day notice of eviction was served on Quevedo

by HGR. FYES takes the record as it finds it which means Quevedo was

served with a three-day notice, and all conditions precedent have been met

for the eviction action under section 83.56(2), Florida Statues (2019).

Accordingly, the trial court abused its discretion on this basis.

      Secondly, FYES argues that the trial court erred in denying FYES’s

motion to intervene because the rule governing intervention does not require

the court to consider the ultimate outcome of the case. Florida Rule of Civil

Procedure 1.230 states, “Anyone claiming an interest in pending litigation

may at any time be permitted to assert a right by intervention, but the

intervention shall be in subordination to, and in recognition of, the propriety



                                       7
of the main proceeding, unless otherwise ordered by the court in its

discretion.” In Weiss v. Courshon, 618 So. 2d 255 (Fla. 3d DCA 1993), this

Court stated:

      Rule 1.230 allows intervention to occur at any time. The rule
      provides that “the intervention shall be in subordination to, and in
      recognition of, the propriety of the main proceeding, unless
      otherwise ordered by the court in its discretion.” The rule simply
      means that the intervenor takes the case as he or she finds it,
      unless the court orders otherwise. It does not mean that
      dismissal of [one of the plaintiff’s] claim ousts the court of
      jurisdiction or requires dismissal of the claims of [the other
      plaintiffs/intervenors].

Id. at 258. Thus, this Court recognized that although dismissing the initial

plaintiff’s complaint may be warranted, it does not control the issue of

whether an intervenor’s motion to intervene should be granted, as is the

situation in the case before us. In addition, the Florida Supreme Court in

Miracle House Corporation v. Haige, 96 So. 2d 417 (Fla. 1957) held:

      ‘It has generally been held that the interest which will entitle a
      person to intervene under this provision must be in the matter in
      litigation, and of such a direct and immediate character that the
      intervener will either gain or lose by the direct legal operation and
      effect of the judgment. In other words, the interest must be that
      created by a claim to the demand in suit or some part thereof, or
      a claim to, or lien upon, the property or some part thereof, which
      is the subject of litigation.’

Id. at 418. Here, FYES’s claim of ownership is of “direct and immediate

character.” Furthermore, in the similar or related county court case on appeal

to this court, case number 3D21-67, House Golden Rules, LLC et al. v.


                                       8
F.Y.E.S. Holdings, Inc., (Fla. 3d DCA March 17, 2021), this Court per curiam

affirmed the county court’s order in that eviction case in which the county

court found that FYES’s quit claim deed was recorded first in time with

regards to another property, located at 10065 N.W. 46th Street, Unit 305,

Doral, Florida, 33178, under the same circumstances as in the case before

us and involving the same parties.

      In that case, on April 18, 2019, Jelnaz executed a quit-claim deed

conveying its interest in the property located at 10065 N.W. 46th Street, Unit

305, Doral, Florida 33178 to FYES. Id. This quit-claim deed was also

recorded on April 22, 2019 in OR Book 31411, Page 2465-2466 of Miami-

Dade County Public Records. Id. In the action in the circuit court to quiet title

to the subject property in the case before us, HGR has also sought to quiet

title to the Unit 305 property, as well. As a result of this Court’s per curiam

affirmance in case number 3D21-67, FYES was the record owner and title

holder of the subject property in that case, pursuant to section 83.43(3),

Florida Statutes (2019), because FYES’s quit-claim deed was recorded first

in time. Although the county court in that case was addressing a different

condominium unit, the facts are identical as far as the parties involved and

the quit-claim deed dates, as well as the April 30, 2019 transfer of title that

HGR attempted with Jelnaz, after FYES already had title to the property.



                                       9
Thus, in the case before us, FYES’s quit-claim deed was also recorded first

in time with regard to the Unit 203-4 condominium property.

      As FYES accurately points out in its Initial Brief, “[W]ithout intervention,

it is clear that [FYES] will be prejudiced by way of any judgment entered

without is participation in the case. Namely, [FYES] will be deprived of its

right to rents to which it is entitled under the terms of the Lease with Appellee

Quevedo.” Thus, HGR’s contention that Quevedo adequately represented

FYES’s interests in the action is inaccurate.

      Based on the foregoing, the trial court abused its discretion in denying

FYES’s motion to intervene. Thus, we reverse the trial court’s order on

appeal and remand the matter back to the county court so that FYES is

allowed to intervene and for further proceedings.

      Reversed and remanded.




                                       10